DETAILED ACTION

 1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered.

2.  Claims 25-43 are pending.

3.  Claims 30-40 are withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention.  

4.  Claims 25-29 and 41-43 are under consideration in the instant application as they read on a method for enhancing an anti-tumor immune response in a patient in need thereof, comprising administering to the patient a composition, or combination of compositions, comprising an ADAM12 inhibitor and a second antitumor compound, and the species of anti-angiogenic drug as the anti-tumor compound, the method does not comprise an adjuvant or immune modulator and the method does not comprise a DPP4 inhibitor.

5.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 25-29 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al (Int. J. Cancer: 138, 1013–1023 (2016), (published online Sept. 2, 2015)) in view of Peduto et al (Oncogene (2006) 25, 5462–5466) US 20120225082 (of record) or WO2006/014903 (IDS) for the same reasons set forth in the previous Office Action mailed 04/30/2021 and 10/18/2022.

The US 20120225082 further teaches that ADAM12 is involved in other pathologies than fibrosis-related diseases, such as cancer, the cytotoxic compound as defined herein can be used for preventing or treating these diseases [0110].  The inhibition of ADAM12 or the ablation of ADAM12+ cells lead locally to a decrease in the recruitment of CD45+ cells in the inflamed tissues. The inventors' results demonstrate that stromal cells and the immune system communicate through a cellular crosstalk to generate an effective immune response. Hence the overactivation of stromal cells, through a pathway involving ADAM12, disrupts homeostasis by maintaining the recruitment of immune cells [0112].  

The clause “improves the vasculature tumor perfusion  and T cells infiltration in the central region of the tumor” in claim 25,  flow naturally from the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985 (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”), and Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”)). Here, the recited functional outcome would naturally and necessarily flow from inhibition or ablation  of ADAM12 expressing cells by administering ADAM12 immunoconjugate and the anti-tumor compound.  


 Applicant’s arguments, filed 09/27/2021, have been fully considered, but have not been found convincing.

Applicant submits that Fang relates to FAP and not to ADAM-12. Fang does not teach or suggest that an ADAM12 inhibitor can be a substitute for a FAP inhibitor. Rather, FAP and ADAM- 12 are very different molecules and the Examiner has not provided any reason that the skilled artisan would conclude that “the anti-ADAM12 antibody coupled to a cytotoxic molecule taught by the ‘082 and ‘903 publication as a substitute for the aFAP-PE38 of Fang,” as alleged by the Examiner. (Office Action at 4.) The molecules are not simply substitutes for one another, as detailed below.
Applicant submits that Tumor stromal cells include many cells. Fang refers to stromal cells as “immune and inflammatory cells, endothelial cells and tumor-associated fibroblasts (TAF s).” Fang at 1013, col. 1, first ¶. TAFs are also referred to as carcinoma-associated fibroblasts, CAFs. The cross-talk between stromal cells and tumor cells is involved in tumorigenesis, angiogenesis and metastasis. Fang at 1013, col. 1-2, bridging ¶. FAP is highly and selectively expressed in CAFs and pericytes in more than 90% of human epithelial cancers. Fang at 1013-1014, bridging ¶; see also Liu et al., Cancer Biology & Therapy, 2012, 13, 123-129 (copy attached, see highlighted passages on pages 123, 124 and 127).
Fang et al. teaches the use of αFAP-PE38, an immunotoxin comprising an antibody against Fibroblast Activation Protein (FAP) conjugated to Pseudomonas exotoxin 38, for treating breast cancer in mice. Fang discloses that the depletion of FAP-positive cells by the immunotoxin reduces tumor growth in mice by inhibiting angiogenesis and inducing apoptosis, with altered levels of growth factors, cytokines, chemokines and matrix metalloproteinases in the tumor environment and a concomitant decreased recruitment of tumor associated macrophages (Discussion page 9, first paragraph; Figures 3, 4 and 5). Fang further shows that the combined αFAP-PE38 and paclitaxel therapy increases antitumor activity (Figure 5a). αFAP-PE38 and paclitaxel alone inhibit angiogenesis, while combined treatment abrogates angiogenesis in the tumor (Figure 5b and 5c). Fang discloses that aFAP-PE38 immunotoxin treatment could likely prevent development of vessels (page 10, end of first paragraph). Fang further shows that an antitumor effect can be obtained using an anti-FAP immunotoxin that depletes all CAFs and inhibits angiogenesis.
Peduto teaches that ADAM12 is highly expressed in a specific subset of CAFs which are alpha-smooth muscle actin-positive (α-SMA positive) and required for mouse prostate tumor progression (abstract; introduction, p.5462, right column, 1°! para; results, p.5463, right column, 1%‘ para of Peduto; para [3], page 1 of the present application). Peduto does not teach or suggest that an ADAM12 inhibitor can be a substitute for a FAP inhibitor. The ‘082 publication discloses the use of an anti- ADAM(12 immunotoxin to deplete stromal cells for treating fibrosis. The ‘082 publication does not teach or suggest that an ADAM12 inhibitor can be a substitute for a FAP inhibitor. The ‘903 publication discloses the use of an anti-ADAM12 immunotoxin to kill ADAM(12 expressing tumor cells for treating cancer. The ‘903 publication does not teach or suggest that an ADAM12 inhibitor can be a substitute for a FAP inhibitor.

In contrast to the teachings of the cited references, the inventors of the present application have used a human melanoma tumor xenograft model in transgenic mice (M12-GFP; M12-DTR) which comprise a GFP or diphtheria toxin receptor (DTR) transgene under control of the Adam72 locus. In these models, ADAM12 expressing cells express GFP or DTR. M12-GFP mice allow the study of tumor stroma cells expressing ADAM12 while M12-DTR mice allow the study of the antitumoral effect of the specific depletion of tumor stromal cells expressing ADAM12, not all CAFs.
The inventors have shown that ADAM12 is expressed in cells of the tumor stromal capsule (at the periphery of the tumor). Figure 1A & 1B; para [26] (p.5); para [34] (p.6); example 7, para [148] (p.31). The FACS analysis of CAFs isolated from tumor in M12-GFP mice (m12-GFP mice expressing GFP in ADAM12 positive cells) and control mice (Cont mice) is presented in Figure 1B of the present application, reproduced below. Figure 1B shows that ADAM12 positive cells represent a minor fraction of PDGFRα+ CAFs. Also based on Figure 1B, PDGFRα+ CAFs represent approximately half of CAFs in the tumor.
    PNG
    media_image1.png
    342
    600
    media_image1.png
    Greyscale

Figure 1B: ADAM12 expression in CAFs isolated from tumor Based on Figure 1B of Applicant’s specification, it is clear that ADAM12+ cells represent only 1.86% of the total CAFs cells in the tumor. Furthermore, it is apparent PDGFRa+ CAFs represent only about 50% of CAFs in the tumor. Therefore ADAM12+ cells represent only a minor fraction of PDGFRa+ CAFs, corresponding to less than 4% of PDGFRa+ CAFs. If we compare with FAP expression in Fang, it is 100% FAP+ CAFs versus 1.86% ADAM12+ CAFs. Thus, Adam12+ cells and FAPs are not simple substitutes, as alleged by the Examiner. Fang does not teach or suggest that an ADAM12 inhibitor can be a substitute for a FAP inhibitor. Nor does any of the other cited references.
Since FAP is expressed in all CAFs, whereas ADAM12 is only expressed in a minor fraction of CAFs, one skilled in the art would not have any reasonable expectation of success in treating a tumor using the anti-ADAM12 immunotoxin of the ‘082 or the ‘903 publication to target the subset of ADAM12 positive CAF s disclosed in Peduto, which represent only a minor fraction of CAFs.
In contrast, the inventors have shown that, surprisingly, disrupting the tumor stromal capsule by depleting ADAM12 expressing stromal cells delays tumor growth by improving the vasculature, tumor perfusion and T cell infiltration in the central region of the tumor (core of the tumor) and limiting macrophage polarization towards an immunosuppressive M2 phenotype (paragraphs [31] to [38], pages 6-7; Examples 9 and 10 (pages 31-32) ; paragraphs [28], [29] and [80], page 5; and Figures 3A-B-C-D; 4A-B and 5). It is therefore unexpected that the inventors have shown an antitumoral effect using an anti-ADAM12 immunotoxin.
Furthermore, in view of Fang’s teaching that CAF depletion with an anti-FAP immunotoxin inhibits angiogenesis, it is unexpected that the inventors have found that depletion with anti-ADAM12 immunotoxin has the opposite effect and improves the vasculature, tumor perfusion and T cell infiltration in the central region of the tumor.
Applicant has amended claim 25 to recite that the administering the ADAM12 inhibitor to the patient depletes ADAM 12 expressing stromal cells of the tumor stromal capsule, which improves the vasculature, tumor perfusion and T cells infiltration in the central region of the tumor to stress this feature of Applicant’s invention.
This unexpected finding of the inventors provides a rationale for a method of second-line adjuvant therapy of cancer to limit resistance to first-line cancer treatments because first-line cancer treatments often fail or become inefficient after some time because drugs and tumor specific T cells cannot access anymore the core of the tumor (paragraph [31], page 6 ; para [138] and [140], pages 27-28 of the present application).
While previous treatment of a patient’s tumor with a first anti-tumor compound or therapy was measured as lacking effectiveness because the first compound and tumor specific T cells could not access anymore the core of the tumor (resistance to first-line cancer treatment), inventor’s findings indicate that depletion of ADAM12 expressing stromal cells provides effectiveness to subsequent treatment of the patient's tumor with a second antitumor compound because depletion of ADAM12 expressing stromal cells improves the vasculature, tumor perfusion and T cell infiltration in the central region of the tumor (second-line adjuvant therapy of cancer).
Antiangiogenic therapies aiming to destroy tumor vasculature as taught by Fang produced only modest clinical responses with no long-term survival benefits in clinical trials, even in combination with chemotherapy. In contrast, previous reports have shown that improving the vasculature and tumor perfusion enhances T cell activity, T cells intratumoral trafficking, drug access and improves immunotherapies alone or in combination with chemotherapy (Lanitis et al., Current Opinion in Immunology 2015; Huang et al., PNAS 2012; Calcinotto et al., Journal of Immunol 2012; of record). For example, it was shown that low doses of antiangiogenic drugs (anti-VEGF Avastin; anti- VEGFR2 bevacizumab) normalize the tumor vasculature (normalization leads to enhanced vessel functionality, leading to better tumor perfusion) thus enabling enhanced drug delivery and T cell infiltration. As a result, low dose of antiangiogenic antibody given in combination with chemotherapy led to a remarkable 5 months increase in survival time for colorectal cancer patients (Lanitis et a/., see in particular, page 59, second paragraph; Huang ef al.). Improving tumor perfusion can improve the therapeutic potential of immunotherapy. The therapeutic effect can be further improved by the addition of chemotherapy (Ca/cinotto et al.).
This demonstrates that at the priority date, it was well-known in the art that improving the vasculature, perfusion and T cell infiltration of a tumor in particular in the central core of the tumor improves antitumor treatment in tumors in which previous treatment failed because the first compound and tumor specific T cells could not access anymore the core of the tumor. Therefore, the showing of results with the combination of immunoconjugate and second compound in a tumor in which treatment with a first compound has failed is not necessary to demonstrate the unexpected result of the claimed invention.
Concerning the melanoma tumor xenograft model in M12-DTR mice used in the examples, applicants maintain that M12-DTR mice comprise the diphtheria toxin receptor (DTR) under control of the Adam72 locus (M12-DTR). In this model, DTR is only expressed on the surface of ADAM12+ PDGFRa+ stromal cells of the transgenic mice but not on the surface of tumor cells. This system advantageously allows to study the antitumoral effect of the specific depletion of ADAM12 expressing stromal cells of the tumor.
The diphtheria toxin that was used to deplete ADAM12 expressing stromal cells of the tumor stromal capsule comprises a fragment that binds ADAM12 on the surface of cells (Subunit B) and a toxin (subunit A) and depletes ADAM12 expressing stromal cells by delivering a toxin into cells expressing ADAM12 on their surface. Therefore, the diphtheria toxin used in the examples has a similar structure and relies on the same basic mechanism of action as the anti-ADAM12 antibody-toxin conjugate (immunoconjugate) that is administered in the claimed method of treating cancer. Consequently, the skilled artisan would expect that the claimed immunoconjugate treatment will reliably ablate ADAM-12 expressing stromal cells just as treatment with diphtheria toxin (DT) ablated ADAM12-expressing stromal cells in the M12-DTR transgenic mice bearing melanoma tumor. Thus, the skilled person would expect the claimed immunoconjugate treatment to likewise be efficient as second-line adjuvant therapy of cancer according to the claimed method of treating cancer.
Therefore, the data with the anti-ADAM12 conjugate presented in the examples of the present application provide evidence of the unexpected result of the claimed invention. For all these reasons, the claims are not obvious in view of the cited prior art. Withdrawal of the rejection is respectfully requested. In view of the foregoing remarks, Applicant respectfully requests reconsideration of this application and the timely allowance of the pending claims.
Applicant submits that this application is in condition for allowance. If the Examiner believes that issues remain to be addressed before a Notice of Allowance, Applicant respectfully requests that the Examiner contact the undersigned to discuss any outstanding issues.

This is not found persuasive for the following reasons:
(i)  Applicant response fails to address the rational that a person of ordinary skill in this sophisticated art would understand that the identification of elevated levels of ADAM12 in stromal cells directly implicated in the mechanism of in tumorigenesis and cancer progression and in the enhancement of the antitumor activity of combined therapy, would be a natural target against which to direct immunotoxin ADAM12 targeting the nonmalignant compartment of solid tumors as well as the enhanced therapeutic efficacy of this immunotoxin with paclitaxel. In view of the known utility of antibodies as targeting molecule for the cytotoxic molecule able to specifically kill ADAM12 expressing stromal cells as taught by Fang et al, `082 and 093 publications would be an obvious, significant and promising direction in the development of therapies for the treatment of cancer.  

(ii) the claims are directed to the treatment of a cancer patient  with a combination of compositions comprising a second anti-tumor compound, and an Adam12 inhibitor which is an immunoconjugate that depletes ADAM12 expressing cells.  The combined reference teachings have arrived to claimed method wherein the ADAM12 immunoconjugate would deplete ADAM12 expressing stromal cells of the tumor stromal capsule irrespective of the level of expression with reasonable expectation of success. 

There are explicit suggestions from Peduto that ADAM12 is a useful marker for stromal cells in mouse tumors that are likely to participate in stromal/tumor cell crosstalk, and that ADAM12 is a potential target for design of drugs that prevent carcinoma growth (abstract).  Peduto et al teach that the unusual expression pattern of ADAM12 in three different mouse carcinoma models coupled with the essential role of ADAM12 in prostate cancer progression make this a candidate marker for tumor progression as well as a potential target for antitumor therapy (Page 5466, last ¶).  Peduto et al demonstrated that ADAM12 is upregulated in α-SMA positive cells adjacent to epithelial cells in prostate tumor glands Figure 2a–c) and in stromal veins in breast tumors (Figure 2d–g).  These results corroborate a previously reported immunostaining analysis in hepatocellular carcinoma showing stromal expression of ADAM12 and are also consistent with the expression pattern of ADAM12 in human breast cancer (page 5463, under ADAM12 expressing cells are α-SMA positive).
Furthermore, the `903 publication provides explicit suggestions that anti-ADAM12 antibodies can be used in the form of antibody conjugates to directly deliver cancer agents with a lethal effect on the tumor. Such agents include radionuclides, toxins, and chemotherapeutics [0119].  Anti-ADAM12 antibodies can also be used in combination with standard chemotherapeutic or radiation regimens to treat cancers. In this case, anti-ADAM 12 antibodies can act to sensitize the cancer cells to chemotherapy or radiation, allowing for more efficient tumor killing. Alternatively, anti-ADAM12 antibodies can act in synergy with chemotherapy or radiation treatment, such that lower doses of either may be used, decreasing the overall toxicity to normal cells while maintaining equivalent efficacy in treating the tumor [0120], [0202], [0034], also see published claims 55-79.  
It is noted that the art teaches that cancer-associated stromal cells exhibit phenotypic changes that overlap with cancer (see Otranto et al, Cell Adh Migr. 2012 May 1; 6(3): 203–219). Further, the US 20120225082 teaches that ADAM12 is involved in other pathologies than fibrosis-related diseases, such as cancer, wherein the cytotoxic compound as defined herein can be used for preventing or treating these diseases [0110].  The US 20120225082 provides a proof-of-concept (reasonable expectation of success) for using antibodies against ADAM12 coupled to a toxin in the killing of ADAM12 expressing stromal cells to prevent or treat fibrosis. In particular, `082 indicate success in specific ablation of ADAM12-expressing cells generated post injury is sufficient to mitigate the pro-fibrotic process [0112], in the face of having to solve a similar problem would have led one of ordinary skill in the art at the time the invention was made to combine the references to solve similar problem in the art. Furthermore, in KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at 13 (2007) it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill".

Those skilled in the art would have had a reason to target the ADAM12 expressing stromal cells in the treatment of cancer irrespective of the expression level of the ADAM12 in stromal cell of the murine melanoma model to prevent carcinoma growth and/or to allow for more efficient tumor killing. 


(ii) The showing of Example 7 of the specification is limited ADAM12+ CAFs in tumor stroma of a murine melanoma, however the claims are directed to the treatment of each and every cancer including prostate cancer, kidney cancer, breast cancer, colon cancer, pancreatic cancer, lung cancer, liver cancer, ovarian cancer, gastric cancer, bladder cancer and fibromatosis. Not all tumor stroma cells would express 1.86% ADAM12+ CAFs in the same manner as the murine melanoma. For example:

(a) Kodama et al.  ADAM12 Is Selectively Overexpressed in Human Glioblastomas and Is Associated with Glioblastoma Cell Proliferation and Shedding of Heparin-Binding Epidermal Growth Factor. Am J Pathol . 2004 Nov;165(5):1743-53.

Kodama et al teach that in situ hybridization study demonstrated that neoplastic astrocytic cells are responsible for the gene expression of ADAM12m in glioblastoma tissues. Immunostaining using monoclonal antibody specific to the cytoplasmic tail domain of ADAM12m further confirmed the expression by glioblastoma cells but not by stromal cells such as endothelial cells. (see page 1751, right col., 1st ¶).

(b)  Vlad et al.  Expression of CDCP1 and ADAM12 in the ovarian cancer microenvironment. JBUON 2016; 21(4): 973-978.

Vlad et al teach that expression of ADAM12, 66.65% of samples exhibited positive tumor islets and 26.47% of the cases had positive endothelial cells for ADAM12 while 19.6% of the cases displayed positive stromal expression for ADAM12. Histopathological characteristics are detailed in Figure 1 and Table 2 (page 976, left col., 1st ¶).

(c) Frohlich et al. Molecular Profiling of ADAM12 in Human Bladder Cancer.  Clin Cancer Res 2006;12(24) December 15, 2006.

Frohlick showed that in situ hybridization of ADAM12 in bladder cancer. A, tumor sections from ADAM12-MMTV-PyMT mouse breast cancer tissue. Strong hybridization signal with ADAM12 T3 antisense probe is present as dark grains over the tumor islets and only very weak signals are seen over the surrounding stroma (see page 7363, left col., top ¶ and Fig. 2).  Further, a few occasional stromal cells exhibited immunostaining of ADAM12 protein expression (see page 7363, left col., 1st ¶).

The specification fails to show that stroma of the prostate cancer, kidney cancer, breast cancer, colon cancer, pancreatic cancer, lung cancer, liver cancer, ovarian cancer, gastric cancer, bladder cancer and fibromatosis express any ADAM12 cells  or the ADAM12 expression level is limited to 1.86% ADAM12+ cells.

(iii) the asserted surprisingly results is limited to stroma cells surrounding melanoma cells in a genetic engineered mouse that expresses the diphtheria toxin receptor in ADAM12+ cells.  However, the claims are directed to the use of nongenetic immunoconjugate antibodies that binds ADAM12 on the surface of cells in the treatment of each and every cancer including but not limited to prostate cancer, kidney cancer, breast cancer, colon cancer, pancreatic cancer, lung cancer, liver cancer, ovarian cancer, gastric cancer, bladder cancer and fibromatosis.  Genetic ablation leads to a complete killing of the target cells, whereas treatment with antibody immunoconjugate anti-ADAM12 antibodies can only partially ablate the target.



7.  Claims 25-29 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (Nature, 12, 2012,  278-287),  in view of Peduto et al (Oncogene (2006) 25, 5462–5466) US 20120225082 (of record) or WO2006/014903 (IDS).

Scott et al teach that antibody–drug conjugates are powerful new treatment options for lymphomas and solid tumors, and immunomodulatory antibodies have also recently achieved remarkable clinical success. The development of therapeutic antibodies requires a deep understanding of cancer serology, protein-engineering techniques, mechanisms of action and resistance, and the interplay between the immune system and cancer cells.  Scott et al discloses mechanisms of tumor cell killing  by antibodies are outlined in Fig 1 including direct action of the antibody through direct delivery of a drug or cytotoxic agent (see Page 279, left col., 1st ¶).  The killing of tumor cells using monoclonal antibodies (mAbs) can result from direct action of the antibody (through receptor blockade, for example), immune-mediated cell killing mechanisms, payload delivery, and specific effects of an antibody on the tumor vasculature and stroma (see page 279, under At a glance).  Scott et al teach that the clinical success of these antibodies, and preclinical data demonstrating the improved tumor response (and reversal of resistance to a single agent) (see page 281, bridging ¶).  Table 4 shows that payload delivery for lack of tumor response to antibody therapy including inadequate concentration in tumor and drug resistance.

    PNG
    media_image2.png
    432
    670
    media_image2.png
    Greyscale

Fig. 1C shows the mechanisms of tumor cell killing by antibodies including vascular and stromal cell ablation can be induced by vasculature receptor antagonism or ligand trapping (not shown); stromal cell inhibition; delivery of a toxin to stromal cells; and delivery of a toxin to the vasculature. MAC, membrane attack complex; MHC, major histocompatibility complex; NK, natural killer.

Scott et al teach that tumor stroma and the extracellular matrix are indispensable support structures for a tumor. Stromal and extracellular matrix antigens that are therapeutic targets include fibroblast activation protein (FAP) and tenascin.  Moreover, Scott et al teach that serological, genomic, proteomic and bioinformatic databases have also been used to identify antigens and receptors that are overexpressed in tumor cell populations or that are linked to gene mutations identified as driving cancer cell proliferation, including EGFRvIII, MET,CTLA4 and fibroblast activation protein (FAP). The successful development of candidate mAbs for the clinic involves a complex process of scientific and preclinical evaluations that include identification of the physical and chemical properties of the antibody; the detailed specificity analysis of antigen expression; the study of the immune effect or functions and signaling pathway effects of the antibody; the analysis of in vivo antibody localization and distribution in transplanted or syngeneic tumor systems; and the observation of the in vivo therapeutic activity of the antibody.  A major objective for the clinical evaluation of mAbs has been determining the toxicity and therapeutic efficacy of the antibody alone or as a delivery system for radioisotopes or other toxic agents. It is also crucial to assess its in vivo specificity by determining its biodistribution in patients and to assess the ratio of antibody uptake in the tumor versus normal tissues (See p. 279, under At a glance).

The reference teachings differ from the claimed invention only in the recitation of that the tumor-associated antigens targets by therapeutic monoclonal antibodies is an anti ADAM12 monoclonal antibody that binds ADAM12 on the surface of  cells present in tumor stromal capsule in claim 25.

Peduto et al teach that ADAM12 is highly expressed in carcinoma-associated stroma and is required for mouse prostate tumor progression.    Peduto et al describe the identiﬁcation of ADAM12 as a novel marker for a subpopulation of stromal cells that are adjacent to epithelial tumor cells in three mouse carcinoma models (models for prostate, breast and colon cancer).   Peduto et al teach that ADAM12 is upregulated in tumor stromal cells in mouse models for prostate, breast and intestinal carcinoma (see p. 5462, 1st ¶, Fig. 1).  Moreover, they show that ADAM12 is essential for tumor development and progression in the W10 mouse model for prostate cancer. These results suggest that ADAM12 might be a useful marker for stromal cells in mouse tumors that are likely to participate in stromal/tumor cell crosstalk, and that ADAM12 is a potential target for design of drugs that prevent carcinoma growth (abstract).  Peduto et al teach that the unusual expression pattern of ADAM12 in three different mouse carcinoma models coupled with the essential role of ADAM12 in prostate cancer progression make this a candidate marker for tumor progression as well as a potential target for antitumor therapy (Page 5466, last ¶).  Peduto et al demonstrated that ADAM12 is upregulated in α-SMA positive cells adjacent to epithelial cells in prostate tumor glands Figure 2a–c) and in stromal veins in breast tumors (Figure 2d–g).  These results corroborate a previously reported immunostaining analysis in hepatocellular carcinoma showing stromal expression of ADAM12 and are also consistent with the expression pattern of ADAM12 in human breast cancer (page 5463, under ADAM12 expressing cells are α-SMA positive).

US 20120225082 teaches the targeting molecule and the cytotoxic molecule are associated in the cytotoxic compound by chemical coupling [0107].  The `082 further teaches and claims cytotoxic compounds able to specifically kill ADAM12 expressing stromal cells for use to prevent or treat fibrosis, wherein said compound comprises a targeting molecule selected among an antibody or a small interfering RNA specific for ADAM12 according to claim 3, and a cytotoxic molecule which is a toxin (published claim 16) [0023], [0029] [0106]. The US 20120225082 further teaches that ADAM12 is involved in other pathologies than fibrosis-related diseases, such as cancer, the cytotoxic compound as defined herein can be used for preventing or treating these diseases [0110].  The inhibition of ADAM12 or the ablation of ADAM12+ cells lead locally to a decrease in the recruitment of CD45+ cells in the inflamed tissues. The inventors' results demonstrate that stromal cells and the immune system communicate through a cellular crosstalk to generate an effective immune response. Hence the overactivation of stromal cells, through a pathway involving ADAM12, disrupts homeostasis by maintaining the recruitment of immune cells [0112].  

The `903 publication teaches antibodies binding to the extracellular domain of ADAM 12L are therapeutic for cancers, including lung squamous cell carcinoma, lung adenocarcinoma, colon/colorectal cancer, bladder cancer, pancreatic cancer, and stomach cancer. Such antibodies can be used as monotherapy if they mediate ADCC or CDC, or if they modify the underlying function of the target molecule (in this case, ADAM12 function). Anti-ADAM12 antibodies can also be used in the form of antibody conjugates to directly deliver cancer agents with a lethal effect on the tumor. Such agents include radionuclides, toxins, and chemotherapeutics [0119]. 
Anti-ADAM12 antibodies can also be used in combination with standard chemotherapeutic or radiation regimens to treat cancers. In this case, anti-ADAM 12 antibodies can act to sensitize the cancer cells to chemotherapy or radiation, allowing for more efficient tumor killing. Alternatively, anti-ADAM12 antibodies can act in synergy with chemotherapy or radiation treatment, such that lower doses of either may be used, decreasing the overall toxicity to normal cells while maintaining equivalent efficacy in treating the tumor [0120], [0202], [0034], also see published claims 55-79.  The `903 publication further teaches that all of the immunogenic methods of the invention can be used alone or in combination with other conventional or unconventional therapies. For example, immunogenic molecules can be combined with other molecules that have a variety of antiproliferative effects, or with additional substances that help stimulate the immune response, for example, adjuvants or cytokines [0212]. The `903 publication teaches that administration of the therapy sequential [0246].

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the anti-ADAM12 antibody coupled to a cytotoxic molecule taught by the `082  and `903 publications as a substitute for the tumor-associated antigens targeted to by therapeutic antibodies taught by Scott et al to permit ablation of ADAM12-positive stromal cells by ADAM12-targeting immunotoxin to increase antitumor activity of anti-tumor compounds.  That is the use of Ab-directed delivery provides means to exploit the potency of the cytotoxic molecules against ADAM12 expressing stromal cells while reducing their systemic toxicity and thus increases the antitumor activities of anti-tumor compounds.  Accordingly, the use of anti-ADAM12 Ab-directed delivery of the toxin provides means to exploit the potency of toxin against ADAM12 expressing stromal cell while reducing their systemic toxicity relative to unconjugated anti-ADAM12 antibodies, and would be expected to be very effective and beneficial in the treatment of tumors in a variety of in vivo models. Substituting a known element for another, to yield the known result, is obvious. See KSR, 550 U.S. at 416, 421 (2007). A person of ordinary skill in this sophisticated art would understand that the identification of elevated levels of ADAM12 in stromal cells directly implicated in the mechanism of in tumorigenesis and cancer progression and in the enhancement of the antitumor activity of combined therapy, would be a natural target against which to direct immunotoxin ADAM12 targeting the nonmalignant compartment of solid tumors as well as the enhanced therapeutic efficacy of cytotoxic drugs including radioactive isotopes or other toxic agents. In view of the known utility of antibodies as targeting molecule for the cytotoxic molecule able to specifically kill ADAM12 expressing stromal cells as taught by Scott et al, `082 and 093 publications would be an obvious, significant and promising direction in the development of therapies for the treatment of cancer.  
The clause “improves the vasculature tumor perfusion  and T cells infiltration in the central region of the tumor” in claim 25,  flow naturally from the teachings of the prior art. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985 (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”), and Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”)). Here, the recited functional outcome would naturally and necessarily flow from inhibition or ablation  of ADAM12 expressing cells by administering ADAM12 immunoconjugate and the anti-tumor compound.  
"[W]hen a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l v. Teleflex Inc., 550 U.S. 398,416 (2007).

Furthermore, in KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007) it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill".

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


8.  No claim is allowed.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 14, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644